MEMORANDUM **
Maria Irene Medina Segovia, a native and citizen of Mexico, seeks review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA considered the evidence Medina Segovia submitted with her motion to reopen and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (stating rule that the BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.